USCA11 Case: 20-12343      Date Filed: 01/11/2021   Page: 1 of 11



                                                         [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-12343
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 1:19-cv-00060-AW-GRJ

DONALD CALVERT,
Individually and as Assignees
other Travis A. Stewart
other Shelly M. Stephens,
MARIAM MARTIN,
Individually and as Assignees
other Travis A. Stewart
other Shelly M. Stephens,

                                                 Plaintiffs - Appellants,


                                     versus


SAFECO INSURANCE COMPANY OF ILLINOIS,

                                                 Defendant - Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        ________________________

                                (January 11, 2021)
          USCA11 Case: 20-12343        Date Filed: 01/11/2021    Page: 2 of 11



Before JORDAN, JILL PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Donald Calvert and Mariam Martin were injured in a single-truck accident.

They sued Shelly Stephens, the truck’s owner, and Travis Stewart, the truck’s

driver. One of Stephens’s insurers, Safeco Insurance Company of Illinois, denied

coverage for the accident. Stephens agreed to entry of judgment against her and

assigned to Calvert and Martin all rights under her Safeco insurance policy.

Calvert and Martin then filed this lawsuit, seeking a declaratory judgment that the

Safeco policy covered the accident. The district court granted summary judgment

in Safeco’s favor. Calvert and Martin appeal, arguing that the district court erred

in construing the terms of the policy. After careful review, we affirm.

                                           I.

      Most of the facts in this case are not in dispute. Shelly Stephens owned a

Ford truck, a horse trailer, and a utility trailer, all of which were insured by a

Safeco policy. That policy provided bodily injury and property damage liability,

medical payments, personal injury protection, uninsured motorists, comprehensive,

collision, loss of use, and roadside assistance coverage. The policy specifically

provided liability coverage for “[a]ny person using [Stephens’s] covered auto with

[her] express or implied permission” and expressly excluded from coverage “[a]ny




                                            2
            USCA11 Case: 20-12343           Date Filed: 01/11/2021   Page: 3 of 11



vehicle, other than [a] covered auto.” Doc. 1-4 at 61, 63. 1 The policy defined a

“covered auto” as, among other things not relevant here, “[a]ny vehicle shown in

the Declarations”—the Ford truck and two trailers—and “[a]ny newly acquired

vehicle.” Id. at 59. The policy provided that a “newly acquired additional vehicle”

would be covered for “the first thirty (30) days after [acquisition of] the vehicle,

including the date of acquisition . . . only if” the vehicle was acquired during the

policy period shown on the policy’s Declarations page and there was “no other

insurance policy that provides coverage for the additional vehicle.” Id. at 60. If a

newly acquired additional vehicle was covered, the policy provided, that

“[c]overage shall be the broadest coverage we provide for any vehicle shown in the

Declarations.” Id.

      Stephens purchased a 2005 Chevrolet truck within the policy period. That

same day, she obtained insurance coverage for the truck under a policy issued by

First Acceptance Insurance Company, Inc. The First Acceptance policy included

personal injury protection, property damage, comprehensive, and collision

coverage, but it did not provide liability coverage. Several days later, Travis

Stewart was driving the 2005 Chevrolet truck with Stephens’s permission, and

Calvert and Martin were passengers. The truck, without colliding with another




      1
          “Doc.” numbers are the district court’s docket entries.

                                                 3
             USCA11 Case: 20-12343           Date Filed: 01/11/2021        Page: 4 of 11



vehicle, flipped; Calvert and Martin were ejected from the truck and sustained

serious injuries.

       Calvert and Martin sued Stephens and Stewart in state court. Stephens and

Stewart turned to Safeco, which agreed to defend Stephens with a reservation of

rights but refused to indemnify her, concluding that she lacked coverage under the

policy. Stephens agreed to entry of judgment against her and to assign her rights

and causes of action against Safeco to Calvert and Martin.2 Calvert and Martin

then filed this lawsuit, seeking a declaratory judgment that the Safeco policy

covered the accident.3

       At the close of discovery, the parties filed cross-motions for summary

judgment.4 The district court granted Safeco’s and denied Calvert’s and Martin’s,

concluding that the 2005 Chevrolet truck was not a “covered auto” under the

Safeco policy.

       This is Calvert’s and Martin’s appeal.

                                                  II.




       2
         Calvert and Martin alleged in their complaint that Stewart also had agreed to entry of a
judgment against him and assigned any rights and causes of action to them. As the district court
noted, the record does not support their allegation.
       3
           Safeco removed the action from state court to federal district court.
       4
         Safeco also moved to dismiss, but the district court denied that motion as moot when it
granted the insurer summary judgment.
                                                   4
          USCA11 Case: 20-12343        Date Filed: 01/11/2021    Page: 5 of 11



       We review de novo a district court order granting a motion for summary

judgment, viewing the facts and all reasonable inferences drawn therefrom in favor

of the nonmoving party. Jones v. UPS Ground Freight, 683 F.3d 1283, 1291–92

(11th Cir. 2012). Summary judgment is appropriate when a movant shows that

there is “no genuine dispute as to any material fact,” such that “the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “Once the movant

adequately supports its motion, the burden shifts to the nonmoving party to show

that specific facts exist that raise a genuine issue for trial.” Dietz v. Smithkline

Beecham Corp., 598 F.3d 812, 815 (11th Cir. 2010). If the nonmovant’s evidence

is “not significantly probative,” summary judgment is appropriate. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249–50 (1986). A genuine dispute of a material

fact exists only when “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Id. at 248. “The mere existence of a scintilla of

evidence in support of the [nonmovant’s] position will be insufficient; there must

be evidence on which the jury could reasonably find for the [nonmovant].” Id. at

252.

                                           III.

       The Safeco policy expressly and unambiguously stated that Safeco would

“not provide Liability Coverage for the ownership, maintenance or use of . . . [a]ny

vehicle, other than [a] covered auto, which is . . . owned by [Stephens].” Doc. 1-4


                                            5
           USCA11 Case: 20-12343           Date Filed: 01/11/2021        Page: 6 of 11



at 62–63. The only question in this appeal, then, is whether the 2005 Chevrolet

truck was a “covered auto” at the time of the accident. The truck would be covered

as a “newly acquired additional vehicle” under the policy unless there was an

“other insurance policy that provide[d] coverage” for the truck. Doc. 1-4 at 60.

Calvert and Martin argue that the First Acceptance policy did not “provide[]

coverage” for the truck under the terms of the Safeco policy, id. at 60, because the

First Acceptance policy lacked personal injury liability coverage and therefore was

narrower in scope than the Safeco policy. Because no other policy “provide[d]

coverage” at the time of the accident, they argue, the truck was a “covered auto”

under the Safeco policy.

       Calvert and Martin acknowledge that “coverage,” which is undefined in the

Safeco policy, could mean any coverage at all. If so, the First Acceptance policy

would qualify as an “other insurance policy that provide[d] coverage” for the truck

and would disqualify it from “covered auto” status under the Safeco policy. They

contend, however, that the term is ambiguous and may mean a specific type of

coverage—here, liability coverage. Under Florida law, they argue, the term must

be construed in their favor. 5 We disagree that the term is ambiguous.




       5
         The parties agree that Florida law applies in this case. “It is well settled that the
construction of an insurance policy is a question of law for the court.” Jones v. Utica Mut. Ins.
Co., 463 So. 2d 1153, 1157 (Fla. 1985).
                                                 6
            USCA11 Case: 20-12343       Date Filed: 01/11/2021   Page: 7 of 11



      “Under ordinary principles of contract interpretation, a court must first

examine the natural and plain meaning of a policy’s language.” Key v. Allstate Ins.

Co., 90 F.3d 1546, 1548–49 (11th Cir. 1996). “Under Florida law, if the terms of

an insurance contract are clear and unambiguous, a court must interpret the

contract in accordance with its plain meaning . . . .” Id. at 1549. In other words,

“unless an ambiguity exists, a court should not resort to outside evidence or the

complex rules of construction to construe the contract.” Id. “[I]n determining

whether a contract is ambiguous, the words should be given their natural, ordinary

meaning, and ambiguity does not exist simply because a contract requires

interpretation or fails to define a term.” Id. (citations omitted). “Courts are not

authorized to put a strained and unnatural construction on the terms of a policy in

order to create an uncertainty or ambiguity.” S.-Owners Ins. Co. v. Easdon Rhodes

& Assocs., 872 F.3d 1161, 1164 (11th Cir. 2017) (internal quotation marks

omitted).

      “Ambiguous policy provisions are interpreted liberally in favor of the

insured and strictly against the drafter who prepared the policy.” Auto-Owners Ins.

Co. v. Anderson, 756 So. 2d 29, 34 (Fla. 2000). “Likewise, ambiguous insurance

policy exclusions are construed against the drafter and in favor of the insured.”

Id.; see id. (“In fact, exclusionary clauses are construed even more strictly against

the insurer than coverage clauses.”).


                                            7
         USCA11 Case: 20-12343       Date Filed: 01/11/2021    Page: 8 of 11



      We discern no ambiguity in the Safeco policy’s provisions explaining the

scope of coverage for a newly acquired additional vehicle. By requiring that any

such vehicle have “no other insurance policy that provides coverage for the

additional vehicle,” the Safeco policy unambiguously excluded from coverage new

vehicles covered by a separate insurance policy. Since Stephens had secured a

First Acceptance policy for the 2005 Chevrolet truck, she had an “other insurance

policy that provide[d] coverage” for the truck and was not covered for the accident

under the Safeco policy.

      In arguing otherwise, Calvert and Martin point to our decision in Southern-

Owners Insurance Co. v. Easdon Rhodes and Associates, LLC. The policy

language at issue in Easdon Rhodes provided coverage only if the insured “d[id]

not have any other insurance available . . . which affords the same or similar

coverage.” 872 F.3d at 1163. The policy did not define “similar coverage,” but we

held that the term unambiguously “refer[red] to another policy that is available to

pay for the same or similar liability claimed under the policy at issue.” Id. at 1168

(alterations adopted) (internal quotation marks omitted). We are unpersuaded that

Easdon Rhodes supports Calvert’s and Martin’s position because the context of

“coverage” in that case was entirely different.

      First, the text of the provision in Easdon Rhodes was materially distinct from

the one here, and those distinctions were crucial to our decision in that case. True,


                                          8
         USCA11 Case: 20-12343       Date Filed: 01/11/2021    Page: 9 of 11



we explained there that the term “coverage” had two potential meanings: “The

term may either refer specifically to the inclusion of an individual risk covered by

an insurance policy, or it may broadly refer to the overall scope of protection a

particular insurance policy offers.” Id. at 1165. Critically, however, we read

“similar” with “coverage,” explaining that “[s]imilar means ‘alike in substance’ or

‘having characteristics in common.’” Id. at 1165 (quoting Merriam-Webster’s

Collegiate Dictionary 1093 (10th ed. 1999)). Here, there is no such limiting

language.

      Second, the “broader context” of the language at issue in Easdon Rhodes

was materially distinct from the context here. Id. In Easdon Rhodes, the language

was in an auto liability endorsement to a corporate general liability insurance

policy. Id. at 1162. “Automobiles were specifically excluded from coverage under

the original policy, but Easdon Rhodes purchased an Endorsement which expanded

coverage to include certain categories of automobiles.” Id. at 1163. We said,

“common sense tells us that in the context of an endorsement to an insurance

contract adding protection against specific risks otherwise excluded by the policy,

the word ‘coverage’ refers to the specific risk protection being added rather than

the universe of risks covered by the entire policy.” Id. at 1166. The endorsement

at issue in Easdon Rhodes served to “provide cheap, emergency protection for

bodily injury and property damage stemming from the temporary business use of a


                                          9
           USCA11 Case: 20-12343           Date Filed: 01/11/2021        Page: 10 of 11



hired or borrowed auto that might not be adequately insured otherwise.” Id. at

1168. “The Endorsement’s exclusion clause reinforces this narrow purpose by

making clear the provision only applies when this particularized risk is not

protected against by ‘any other [available] insurance.’” Id.

       Here, in contrast, the restriction on coverage for newly acquired additional

vehicles was written into the insurance contract itself. And rather than referring to

a specific risk otherwise excluded by the policy, the “newly acquired additional

vehicles” provision expressly stated that, if such a vehicle met the enumerated

requirements, “[c]overage shall be the broadest coverage we provide for any

vehicle shown in the Declarations.” Doc. 1-4 at 60.6 Unlike in Easdon Rhodes,

the broader context of the language at issue here does not at all suggest that

“coverage” should be limited to specific types of risk protection. For these

reasons, we disagree with Calvert and Martin that Easdon Rhodes renders the

language in the Safeco policy ambiguous or even favors their position.

                                                IV.

       The language of the Safeco policy unambiguously provided no coverage for

a newly acquired additional vehicle that was covered by another insurance policy.

Because Stephens had insured the 2005 Chevrolet truck with a First Acceptance


       6
         Calvert and Martin argue this “broadest coverage” language dictates that we broadly
construe the scope of protection for newly acquired vehicles. It does not; rather, it simply states
the scope of coverage provided if the vehicle is a covered auto under the policy.
                                                10
         USCA11 Case: 20-12343      Date Filed: 01/11/2021   Page: 11 of 11



policy, she was not covered by Safeco for the truck’s accident. The district court

correctly rendered summary judgment in favor of Safeco, and we affirm.

      AFFIRMED.




                                         11